As filed with the Securities and Exchange Commission on April 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22072 The Cushing MLP Total Return Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. The Cushing MLP Total Return Fund SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2012 Shares Fair Value Master Limited Partnerships and Related Companies- 123.0% (1) Crude Oil/Natural Gas Production - 35.3% (1) United States - 35.3% (1) Breitburn Energy Partners, L.P. (3) $ EV Energy Partners, L.P. (3) Legacy Reserves, L.P. Linn Energy, LLC (3) LRR Energy, L.P. Sandridge Mississippian Trust Sandridge Permian Trust VOC Energy Trust Crude Oil/Refined Products Pipelines and Storage - 38.9% (1) United States - 38.9% (1) Blueknight Energy Partners, L.P. (4) Buckeye Partners, L.P. (3) Enbridge Energy Partners, L.P. (3) Genesis Energy, L.P. (3) Kinder Morgan Management, LLC (3) (4) NuStar Energy, L.P. (3) Plains All American Pipeline, L.P. (3) Natural Gas/Natural Gas Liquid Pipelines and Storage - 14.3% (1) United States - 14.3% (1) Boardwalk Pipeline Partners, L.P. (3) Energy Transfer Equity, L.P. (3) Enterprise Products Partners, L.P. (3) Natural Gas Gathering/Processing - 33.1% (1) United States - 33.1% (1) Atlas Pipeline Partners, L.P. (3) Copano Energy, LLC Crosstex Energy, L.P. (3) DCP Midstream Partners, L.P. (3) MarkWest Energy Partners, L.P. (3) Regency Energy Partners, L.P. (3) Targa Resources Partners, L.P. (3) Propane - 1.4% (1) United States - 1.4% (1) NGL Energy Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $291,198,446) $ Preferred Stock - 5.6% (1) Crude Oil/Refined Products Pipelines and Storage - 2.5%(1) United States - 2.5% (1) Blueknight Energy Partners, L.P. (4) $ Shipping - 3.1% (1) Republic of the Marshall Islands - 3.1% (1) Seaspan Corp. Total Preferred Stock (Cost $13,463,059) $ Principal Amount Senior Notes - 5.4% (1) Crude/Natural Gas Production - 3.8% (1) United States - 3.8% (1) Breitburn Energy Partners, L.P., 8.625%, due 10/15/2020 $ $ Eagle Rock Energy Partners, L.P., 8.375%, due 06/01/2019 Linn Energy, LLC, 7.750%, due 02/01/2021 Crude/Refined Products Pipelines and Storage - 0.4% (1) United States - 0.4% (1) Genesis Energy, L.P., 7.875%, due 12/15/2018 Natural Gas Gathering/Processing - 1.2% (1) United States - 1.2% (1) Regency Energy Partners, L.P., 9.375%, due 06/01/2016 Targa Resources Partners, L.P., 8.250%, due 07/01/2016 Targa Resources Partners, L.P., 7.875%, due 10/15/2018 Targa Resources Partners, L.P., 6.875%, due 02/01/2021 Total Senior Notes (Cost $13,289,624) $ Short-Term Investments - Investment Companies - 3.1% (1) Shares United States - 3.1% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) First American Treasury Obligations Fund - Class A, 0.00% (2) First American Treasury Obligations Fund - Class Y, 0.00% (2) First American Treasury Obligations Fund - Class Z, 0.00% (2) Total Short-Term Investments (Cost $8,364,957) $ Total Investments - 137.1% (1) (Cost $326,316,086) $ Liabilities in Excess of Other Assets - (37.1)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ SCHEDULE OF SECURITIES SOLD SHORT Exchange Traded Notes - (10.0)%(1) United States - (10.0)% (1) Shares Credit Suisse Cushing 30 MLP Index ETN $ J.P. Morgan Alerian MLP Index ETN Total Exchange Traded Notes (Proceeds $26,789,037) $ Options - (0.0)%(1) United States - (0.0)% (1) Contracts EV Energy Partners, L.P. Put Option Expiration: March 2012, Exercise Price: $60.00 $ Total Options (Proceeds $41,486) $ Total Securities Sold Short - (10.0)%(1)(Proceeds $26,830,523) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of February 29, 2012. All or a portion of these securities are held as collateral pursuant to the loan agreements. No distribution or dividend was made during the period ended February 29, 2012.As such, it is classified as a non-income producing security as of February 29, 2012. Tax Basis The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ *The above table only reflects tax adjustments through November 30, 2011.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 29, 2012 (Level 1) (Level 2) (Level 3) Assets Equity Securities Master Limited Partnerships and Related Companies (a) $ $ $
